EXHIBIT 99.1 Appendix 4E – Preliminary Final Report (ASX Listing rule 4.2A) Company Name: Prana Biotechnology Limited (the ‘Company’) ABN: 37 Reporting Period: Financial year ended 30 June 2013 Previous Reporting Period: Financial year ended 30 June 2012 Result for Announcement to the Market The results of Prana Biotechnology Limited for the year ended 30 June 2013 are as follows: Revenues up % to $ Loss after tax attributable to members up % to $ ) Net loss for the period attributable to members up % to $ ) Brief explanation of figures reported above Prana Biotechnology Ltd recorded revenue of A$150,867 for the year ended 30 June 2013 (2012: A$186,664), which is interest received on the Company bank accounts. Prana Biotechnology Ltd has incurred a loss for the year of A$7,787,242 (2012: A$5,239,469).This loss has increased due to an increase in R&D expenditure for the period offset by an increase in other income recognised under an Australian Government tax incentive scheme introduced 1 July 2011. For further details relating to the current period’s results, refer to the Directors’ Report – Review and Results of Operations contained within this document. Dividends No dividends have been paid or declared by the Company since the beginning of the current reporting period.No dividends were paid for the previous reporting period. Net Tangible Assets per Share 30 June 2013 30 June 2012 Net Tangible Assets $ $ Shares (No.) Net Tangible Assets per Share (Cents) Loss per Share 30 June 2013 30 June 2012 Basic loss per share ) ) Diluted loss per share ) ) Status of Audit of Accounts This Appendix 4E is based on accounts which have been audited.The audit report is included within the financial report which accompanies this Appendix 4E. Annual Financial Report For the Year Ended 30 June 2013 Contents Directors’ Report 1 Corporate Governance Statement 23 Auditors’ Independence Declaration 32 Annual Financial Report 33 Statement of Comprehensive Income 34 Statement of Financial Position 35 Statement of Changes in Equity 36 Cash Flow Statement 37 Notes to the Financial Statements 38 Directors’ Declaration 79 Independent Audit Report 80 Shareholder Information 82 Company Directory 85 Directors’ Report The Directors of Prana Biotechnology Limited present their report on the consolidated entity (referred to hereafter as the Company) consisting of Prana Biotechnology Limited and the entities it controlled at the end of, or during, the year ended 30 June 2013.In order to comply with the provisions of the Corporations Act 2001, the Directors report as follows: Directors The following persons were Directors of Prana Biotechnology Ltd during the whole of the financial year and up to the date of this report, unless stated otherwise: Mr Geoffrey Kempler Executive Chairman and Chief Executive Officer Mr Brian Meltzer Non-Executive Independent Director Dr George Mihaly Non-Executive Independent Director Mr Peter Marks Non-Executive Independent Director Mr Lawrence Gozlan Non-Executive Independent Director Company Secretary Mr Richard Revelins has served as the Company's Company Secretary since 7 February 2000.Mr Revelins was appointed Chief Financial Officer of the Company in June 2004.Mr Revelins is an Executive Director and principal of Peregrine Corporate Limited, an Australian-based investment bank.Mr Revelins is also a Managing Director at Cappello Group Inc, a Santa Monica, Los Angeles based investment bank.Mr Revelins has held senior positions in international merchant banks, as well as a number of ASX listed and private companies. Principal Activities The Company's principal activities during the course of the year were to commercialise research into Alzheimer's Disease, Huntington's Disease and other major age-related degenerative disorders.There have been no significant changes in the nature of those principal activities during the financial year. Review of Operations Detailed below is an update on the status of the Company's development projects and overall operations for the year ended 30 June 2013. The Company's 30 June 2012 Annual Report contains detailed background information relating to its operations including its research and development projects and collaboration partners and should be read in conjunction with this report. Key Events Summary By the end of the calendar year 2012, Prana completed enrolment in its two Phase II trials with our lead Metal Protein Attenuating Compound (MPAC), PBT2.In November, the ‘IMAGINE’ trial completed recruitment, a 12 month study in patients with prodromal or mild Alzheimer’s Disease (AD).The study is being supported in part by the New York based Alzheimer’s Drug Discovery Foundation (ADDF).Forty two patients were randomized to receive either 250mg of PBT2 or placebo once daily.The study will assess the effect of PBT2 on brain beta-amyloid deposits and brain activity using Positron Emission Tomography (PET) imaging techniques. Notably the screening intake criterion required patients to have a required level of amyloid deposition prior to entering the trial as measured by PET.The study will also measure cognitive endpoints as assessed by the Neuropsychological Test Battery (NTB) and functional endpoints as assessed by the Alzheimer Disease Cooperative Study-Activities of Daily Living Scale (ADCS –ADL). IMAGINE is on target to be completed by the end of 2013 and to report results in first quarter 2014. Page 1 Directors’ Report(continued…) Late in December 2012, Prana’s Phase IIa study in early to mid-stage Huntington’s Disease (HD) completed enrolment. One hundred and nine patients were randomized to receive either 250mg, 100mg or placebo once daily for the six month ‘Reach2HD’ trial. The study will assess safety and tolerability of PBT2 together with cognitive, motor, behavioral and functional changes in HD patients. A small sub-study within Reach2HD will explore the effects of PBT2 on brain metal iron mapping using Magnetic Resonance Imaging (MRI). In addition, possible biomarkers of Huntington’s Disease will be assessed from plasma and urine samples.This study is the first clinical trial with PBT2 in this patient population.Reach2HD is on target to report results in fourth quarter 2013. Both the Reach2HD and the IMAGINE clinical trials are conducted under the governance of independent Data Safety Monitoring Boards (DSMB).The DSMB is an independent group of experts who review the accumulated safety data in ongoing clinical trials, in order to safeguard the interests and safety of participating patients. During the conduct of the trials to date, the respective DSMB’s have met and maintained their recommendation to continue the protocols as planned.One such DSMB meeting was announced in September 2012. On November 29th the New York Academy of Sciences held a symposium entitled, “Targeting Metals in Alzheimer’s and Other Neurodegenerative Disease”. Featured presenters included, Dr. Rudy Tanzi, the Joseph P. and Rose F. Kennedy Professor of Neurology at Harvard University, Dr Steven Hersch of Massachusetts General Hospital and Harvard Medical School, Dr Dan Tardiff of the Whitehead Institute of Medical Research and Assoc. Professor Robert Cherny, Prana’s Head of Research. The presentations provide an in depth review of the role metals play in the causative events leading to the neuropathology that drives Alzheimer’s Disease, Parkinson’s Disease and Huntington’s Disease. Prana’s potentially disease modifying therapeutic strategy involving the design of small molecules to restore the balance of transition metals in the brain (that are critical for neuronal function) and reduce the accumulation of aggregated target proteins was discussed. Multimedia presentations of the speaker’s slides, audio and written meeting summary is available by linking to www.nyas.org/MetalsandAD-eB. Also in November, Prana scientists, Assoc. Professor Robert Cherny, Prana’s Head of Research and Assoc. Professor David Finkelstein, Head of the Synaptic Neurobiology Laboratory at the Florey Institute of Neuroscience and Mental Health received an Australian National Health and Medical Research Council (NHMRC) grant to study the benefits of PBT 434 in a program entitled, “Identifying the mechanisms of action of a novel 8-hydroxy quinazolinone in models of Parkinson's Disease”.The program will help elucidate some of the innate mechanisms of action of PBT434 which may help inform Prana’s research and development program. Previously we have announced that The Michael J. Fox Foundation (MJFF) provided a grant to support the pre-clinical characterization of our Parkinson’s Disease (PD) compound, PBT434.The program is entitled, “PBT434, a novel neuroprotective drug for Parkinson’s Disease; completion of pre-clinical studies to enable human clinical trials” and is part of MJFF’s Pipeline Program to support its Therapeutic Development Initiative.Research supported by this grant was undertaken through the 2013 calendar year and included various preclinical toxicology studies which were all successful, a clear genotoxicity report and successful safety pharmacology studies. The next step to investigate the maximum tolerated dose in animals is underway with PBT434.In March 2013, research results on PBT434 were presented at the 11th International Conference on Alzheimer’s and Parkinson’s Disease in Florence, Italy and also at the 11th International Basal Ganglia Society Meeting in Eilat, Israel. In December we announced the publication of the paper entitled, "PBT2 extends lifespan, reduces striatal atrophy and improves motor performance in a transgenic mouse model of Huntington's Disease" in the Journal of Huntington’s Disease.This paper describes how PBT2 significantly improved functional performance of the mice in the R6/2 model as a consequence of the neuroprotective properties of PBT2 by regulating certain metal mediated events in the brain.The work underpins the ongoing Reach2HD trial in Huntington’s Disease patients. Page 2 Directors’ Report(continued…) During March 2013, Prana scientist, Assoc. Professor Paul Adlard, presented a paper entitled, “Metal Chaperones are novel therapeutic agents for tauopathy”.The findings presented exemplified that the ability of PBT2 to intercede in aberrant metal and target protein interactions and to correct abnormal metal distribution in the brain result in PBT2 being able to prevent the formation of ‘tangle like’ inclusions in neurons. Tau tangles can cause neuronal death. This work builds upon the knowledge that PBT2 can prevent the metal mediated toxic gain of function of target proteins such as Abeta and tau to form harmful aggregates in the brain.The data was generated in transgenic mouse model of tauopathy and demonstrated a significant decrease in tau tangle formation, a significant increase in cortical and hippocampal neurons and significant increase in cognitive performance as measured by the Y-maze. In June 2013, Prana science was highlighted at the 17th Movement Disorders Congress of Parkinson’s Disease and Movement Disorders, in Sydney, Australia. Professor Colin Masters, Director of The Mental Health Research Institute at the Florey Institute of Neuroscience and Assoc. Professor David Finkelstein, Head of the Parkinson’s Disease Laboratory also at the Florey, presented data showing that PBT434 is able to prevent the aggregation of alpha synucleinprotein target in Parkinson’s and other movement disorders. With the first patients successfully completing the 12 month IMAGINE trial, Prana sought approval for an open label 12 month extension study through the Austin Health Human Research Ethics Committee and was granted that approval early July 2013.All patients in the extension study, whether originally assigned placebo or 250mg per day PBT2 on the IMAGINE study, will receive 250mg per day.At the end of the extension study all participants will have a PET scan to determine the amyloid burden, brain activity and volumetric changes through MRI. In addition, cognitive and functional measures will assessed. Accordingly this trial will permit long term effects with PBT2 administration over either 24 or 12 months to be studied. Drug Development and Research Clinical Trial Development By the end of 30 June 2013, Prana’s lead MPAC, PBT2 had progressed on schedule in its two Phase II trials in neurodegeneration. The ‘Reach2HD’ trial in patients with early to mid stage Huntington’s Disease completed enrollment in December 2012 and in July 2013 the completion of the trial was announced. In parallel, the ‘IMAGINE’ trial in patients with mild or prodromal Alzheimer’s Disease also completed enrollment late in 2012 and the study is on track for completion by the end of the 2013 calendar year and to be reported first quarter 2014. As PBT2 advances across these two trials, the safety and tolerability profile of PBT2 continues to be expanded and enriched. Indeed, with the successful clinical progress of PBT2 to date, work is being undertaken to prepare the way for prospective Phase III development to reduce development time to market.Such work includes additional pre-clinical modeling and the initiation of large scale manufacture for Phase III. In addition to PBT2, planning is well advanced to progress our next development MPAC, PBT434, into ‘first in man’ clinical trials by the end of 2014. PBT434 is being positioned for proof of concept Phase II clinical trials in a variety of Movement disorders including Parkinson’s Disease and an array of more niche neurodegenerative Movement disorders with high unmet need. During the coming year, other novel MPACs from our 900 strong MPAC library will be profiled for suitability for future clinical development. With the PBT2, PBT434 and drug screening programs, the company continues its mission to offer differentiated disease modifying therapies with orally available ‘first in class’ or ‘best in class’ MPACs in neurodegeneration.The clinical development in Alzheimer’s Disease coupled with smaller, unmet ‘orphan diseases’ such as Huntington’s Disease, reflects Prana’s commitment to build a company with increased breadth and depth in its pipeline. Page 3 Directors’ Report(continued…) The Reach2HD Clinical Trial This Phase II trial has been conducted under an Investigational New Drug Application (IND) that was approved by the FDA for this Phase IIa clinical trial in early to mid-stage Huntington’s Disease (HD) patients in the United States and Australia.The double-blind, placebo controlled trial will assess a wide range of safety and efficacy outcomes in a cohort of 109 HD patients treated with 250mg PBT2, 100mg PBT2 or placebo over six months. Efficacy measures include the effect of PBT2 on cognition, motor function, behavior and functional activities.Similar to Alzheimer’s Disease, HD is characterized by the buildup of toxic protein aggregates, loss of normal neuronal metal homeostasis and metal induced oxidative stress.As such, biomarkers of oxidative stress and mutant huntingtin protein aggregation will be assessed.In addition, Reach2HD has included a small sub study wherein brain imaging using magnetic resonance (MRI) was performed on patients to assess volumetric changes as well as iron mapping. Reach2HD was conducted across 20 sites in the United States and Australia in collaboration with the US based Huntington Study Group based at the University of Rochester, New York.Throughout the study, an independent Data Safety Monitoring Board met to review the patient’s safety and tolerability of the study drug. At each meeting the Board concluded that the study could proceed without any need to change the protocol to accommodate any safety concerns. The trial was completed on time and is on track to report results in fourth quarter 2013. The rapid recruitment into the trial reflects the encouragement and support from patient advocacy groups, clinicians and the patient population for the development of a potential disease modifying strategy in a disease where only symptomatic treatments with limited utility are available. The IMAGINE Clinical Trial The trial was approved under the Australian Therapeutic Goods Administration (TGA) Clinical Trial Notification (CTN) scheme. The double-blind, placebo controlled trial will investigate the effect of PBT2 on the beta amyloid protein aggregation in the brains of 40 mild or prodromal Alzheimer’s patients by using PET brain imaging techniques.Approximately two thirds of patients will receive 250mg PBT2 and one third will receive placebo over twelve months. It has been shown in animal studies that metals such as zinc and copper can induce the formation of beta amyloid protein aggregates in the brain and that treatment with PBT2 can both inhibit the aggregate formation and promote the degradation of these toxic aggregates.The brain imaging will enable our scientists to investigate if PBT2 lowers the ‘burden’ of these aggregates or amyloid in the brain, measure any changes in brain volume and also determine whether brain metabolic activity is improved.Based on the previously published significant improvement in Executive Function in our Phase IIa trial in mild AD patients treated with 250mg PBT2, the IMAGINE trial will also investigate any improvements in Executive Function in the patients as assessed by the Neuropsychological Test Battery (NTB) and also for any improvement in measures of daily functional activity. The IMAGINE trial is being conducted in and around Melbourne, Australia at five sites and is on track to be completed by the end of the 2013 calendar year.The study is being supported in part by the New York based Alzheimer’s Drug Discovery Foundation through a US$700,000 project based investment. The IMAGINE-extension Clinical Trial Similar to our experience with the Reach2HD study, the IMAGINE program has been met with enthusiasm and encouragement from clinicians and patient groups at a time when the need to develop effective treatments to decrease patient suffering and community burden has become even more pressing.Due in part to this interest, a twelve month open label extension trial is being offered to all participants completing the IMAGINE study. Each patient, whether initially on 250mg or placebo in the IMAGINE study will be placed on 250mg PBT2 for the ensuing 12 months extension study. As such, the ‘IMAGINE-ext’ study will provide the opportunity to examine the long term impact of PBT2 of up to 104 weeks on brain amyloid burden, a measure not affected by placebo control. Page 4 Directors’ Report(continued…) The extension study will enable us to explore the impact of PBT2’s mechanism in a mild AD patient population over the longer term. PBT2’s MPAC mechanism involves a subtle repartitioning of transition metals (Zn, Cu and Fe) away from the amyloid plaques and oligomers which in turn promotes the disaggregation of Aβ oligomers and the amyloid plaques.Apart from reducing the overall ‘amyloid burden’ of the brain, an important consequence of PBT2’s mechanism is that the transitional metals are can be made available to neurons to facilitate improved neurotransmission and overall neuronal function.The extension study of 52 weeks coupled with the IMAGINE study of 52 weeks, will enable us to better understand if the MPAC activity is cumulative and persistent, vital questions to address disease modifying potential. PBT2 is a FDA drug, whilst the sample size proposed for the extension study is relatively small; it is a unique opportunity to undertake a ‘cross over’ or delayed start trial design. Indeed, the FDA’s Centre for Drug Evaluation and Research (CDER) has recently released a Draft Guidance for Industry document entitled ‘Alzheimer’s Disease: Developing Drugs for the Treatment of Early Stage Disease’ (February 2013). Importantly, the IMAGINE clinical trial and the Extension trial fit neatly within the criteria outlined in the Draft Guidance for the development of drugs for the treatment of the earlier stages of AD. Both trials incorporate both cognition and functional outcome measures, in addition to biomarkers, consistent with the recommendations of the Guidance document. Importantly, the FDA indicated its willingness to consider accelerated approvals for those trials with a just a single primary endpoint of significant cognitive benefit to patients. Whilst this Guidance paper is not binding, it does signal the intent of the FDA to promote acceleration of novel agents capable of effecting clinically meaningful cognitive benefit in early stage disease to market - potentially reducing the development time of AD drugs by several years. Prana’s Research Alzheimer’s Disease During the year many groups around the world published on the central role that metals can play in disease pathology and moreover, the role of impaired metal homeostasis in neurodegenerative disorders.As mentioned in the above Key Events Summary, the growing acknowledgement of the role in metals in amyloid based disease such as Alzheimer’s, Huntington’s, Parkinson’s and Prion diseases was on show at the November 29th New York Academy of Sciences symposium entitled, “Targeting Metals in Alzheimer’s and Other Neurodegenerative Disease”.More recently Prana scientists demonstrated that metal dyshomeostasis plays an important role in the toxic gain of function by beta amyloid to produce toxic oligomers and brain plaques, and also the promotion of tau protein to form toxic neurofibrillary tangles in Alzheimer’s Disease.Treatment with PBT2 in animal models of the disease have demonstrated that the ability of PBT2 to compete with beta amyloid and tau protein for metals facilitates both the disaggregation of the toxic aggregates and enables restoration for these otherwise trapped metals back into neurons – promoting improved function. Huntington’s Disease Similarly in Huntington’s Disease research we have shown that PBT2 can compete with the metals bound to the mutant huntingtin protein. We hypothesize that by removing the key metals such as copper from the protein, disaggregation and clearance of the protein from the brain is facilitated.Transgenic HD mouse modeling (R6/2) has demonstrated that PBT2 can significantly improve motor function, coordination and survival.To further this research, Prana has initiated a research collaboration with Dr. Steven Hersch, Professor of Neurology at the Massachusetts General Hospital, Boston.During 2013/2014 Professor Hersch will investigate the effect of PBT2 on another transgenic mouse model (CAG140) focusing on changes in mutant huntingtin protein levels and CNS oxidative stress markers as well as changes in brain pathology and behaviour. Page 5 Directors’ Report(continued…) Parkinson’s Disease & Movement disorders The continued successful performance of PBT434 in multiple Parkinsonian animal models, was published during the year as mentioned in the Key Events Summary.In particular, Prana scientists presented data demonstrating that PBT434 was shown to reduce the aggregation of a key protein, alpha-synuclein, implicated in the pathology of Parkinson’s Disease (PD).PBT434 reduced the accumulation of this target protein andsignificantly preserved the target tissue in PD – the substantia nigra - resulting in improved motor coordination and function. It is hypothesised that PBT434 is able to reduce the iron overload burden in the substantia nigra and reduce the toxic gain of function of alpha-synuclein. In the coming year, Prana scientists will investigate whether PBT434 can demonstrate improvements in other, ‘atypical’ PD neurodegenerative movement disorder disease states that are typified by the accumulation of alpha-synuclein. During 2012/2013 we successfully completed the program grant work under the Michael J Fox Foundation to investigate the genotoxicity and safety pharmacology of PBT434. In 2013/2014 we will continue the pre-clinical development of PBT434 through toxicological studies.PBT434 has advanced from lab scale production to pilot larger scale manufacture successfully to service the needs of the pre-clinical development and prospective Phase I trials. Brain Cancer During 2013/2014 Prana’s lead MPAC for brain cancer, PBT519 together with numerous chemical variants of PBT519 have been screened for anti-cancer activity in collaboration with the U.S. government sponsored National Cancer Institute (NCI) for potency and selective anti-cancer activity.The results have helped direct the generation of a substantial number of novel chemical structures that may be profiled in the future for anti-cancer activity. MPAC Discovery and Drug Screening Program The MPAC chemical library comprises over 900 MPACs of various chemical scaffolds.These scaffolds are being explored in a dedicated screening program to assess structure functional activity relationships and potential utility as back up compounds for our current lead drugs or for development in their own right in various neurodegenerative disorders. Many of the screens used within Prana’s discovery program have been optimised from literature based technology or are proprietary to Prana. During 2013/2014 once a compound has been identified with a suitable profile it may be progressed into one or more ‘translational biology’ projects selected from a list comprising; Movement disorders, Huntington’s Disease, traumatic brain injury and brain cancer. Results of Operation The Company reported a loss for the year of A$7,787,242 (2012: A$5,239,469).The loss is after fully expensing all research and development costs. Other Income We had other income of A$4,488,526 for the year ended June 30, 2013 relating to eligible research and development activities, on which we are entitled to a 45% refundable tax offset under an Australian Government tax incentive, introduced on July 1, 2011.We had other income of A$2,340,851 for the year ended June 30, 2012 relating to eligible research and development activities. Research and development expenses Our research and development expenses consist primarily of expenses for contracted research and development activities conducted by third parties on our behalf.Research and development expenses also include costs associated with the acquisition, development of patents and salaries and fees paid to employees and consultants involved in research and development activities. Page 6 Directors’ Report(continued…) Our research and development expenses (including research and development expenses paid to related parties) increased to A$7,946,005 for the year ended June 30, 2013 from A$4,228,719 for the year ended June 30, 2012, an increase of A$3,717,286, or 87.91%.The increase in research and development expenses in the year ended June 30, 2013 is primarily attributable to the initiation of patient enrolment into the Phase II“Reach2HD” Huntington’s Disease clinical trial in April 2012 with full recruitment achieved by the end of the 2012 calendar year.Accordingly, during the year ending June 30, 2013 Prana was required to pay substantial patient fees, clinical research organisation milestones and associated running costs of a fully recruited trial.In addition, during the year ending June 30, 2013 recruitment for the Phase II Alzheimer’s’ Disease “IMAGINE” trial was completed and similarly Prana incurred increasing patient, clinical research organisation and running costs. We anticipate during the fiscal year 2014 our research and development expenditure will be directed to the completion and reporting of these Phase II studies, the conduct of an extension study to IMAGINE and pre-Phase III development and manufacturing costs. In addition, we plan to continue the pre-clinical development of our lead Parkinson’s Disease and other Movement Disorders MPAC candidate compound, PBT434. Corporate personnel expenses Our personnel expenses consist of directors’ fees, salaries and benefits paid to employees and officers and equity-based payments awarded to directors, officers and employees. Corporate personnel expenses increased to A$2,556,243 for the year ended June 30, 2013 from A$1,858,562 for the year ended June 30, 2012, an increase of A$697,681, or 37.54%.The increase in corporate personnel expenses in the 2013 fiscal year is primarily attributable to an increase in equity-based compensation in the form of options and shares issued to directors, employees and consultants.In the 2013 fiscal year, we expensed A$915,473 in respect of equity-based payments to directors, consultants and employees compared to A$309,691 in the 2012 fiscal year. Financial Position and Capital Resources As at June 30, 2013, the Company had cash reserves of A$13,346,760, compared to A$5,636,469 at June 30, 2012.For the years ended June 30, 2013 and 2012, we incurred an operating loss of A$7.8 million and A$5.2 million, respectively, and an operating cash outflow of A$8.0 million and A$6.8 million, respectively. We believe that Australian Government tax incentive scheme relating to eligible research and development activities, introduced on July 1, 2011, will provide us with significant benefits in future years.Such eligible R&D activities include but are not limited to: · Core activities, which are experimental activities whose outcome cannot be known or determined in advance, but can only be determined by applying a systematic progression of work; · Core activities conducted for the purpose of generating new knowledge (including new knowledge in the form of new or improved processes and materials); or · Supporting activities that are directly related and designed to support the above). Under the research and development incentive scheme, entities with an aggregated turnover for the income year of less than A$20 million will be entitled to a 45% refundable tax offset.In the year ended June 30, 2013, we recorded A$3,523,938 in other income with respect to funds we will receive in relation to the 2013 financial year under the 2011 research and development incentive scheme. Cash Flows Net cash used in operating activities was A$7,951,254, A$6,845,906 and A$4,558,147 during the years ended June 30, 2013, 2012 and 2011, respectively.Our payments to suppliers and employees during the years ended June 30, 2013, 2012 and 2011 were A$10,650,823, A$7,874,010 and A$4,714,503, respectively.The A$1,105,348 increase from the year ended June 30, 2013 compared to the year ended June 30, 2012 reflects our continued maintenance of its research and development programs.The A$2,287,759 increase in net cash used in operating activities in the year ended June 30, 2012 compared to the year ended June 30, 2011 reflects the Company’s progression into two Phase II clinical trials with PBT2. During the years ended June 30, 2013, 2012 and 2011, our payments to suppliers and employees was offset by interest income of A$150,867, A$186,664 and A$156,135, respectively. Page 7 Directors’ Report(continued…) Dividends Paid or Recommended The Directors did not pay any dividends during the financial year.The Directors do not recommend the payment of a dividend in respect of the 2013 financial year. Share Options Granted To Directors and Key Management Personnel During or since the end of the financial year an aggregate of 8,000,000 share options were granted by Prana Biotechnology Limited to the following Directors of the Company: Director No. of Options Granted No. of Ordinary Shares Under Options Granted Mr Geoffrey Kempler Mr Brian Meltzer Dr George Mihaly Mr Peter Marks Mr Lawrence Gozlan TOTAL During or since the end of the financial year an aggregate of 1,000,000 share options were granted by Prana Biotechnology Limited to the following Key Management Personnel of the Company: Key Management Personnel No. of Options Granted No. of Ordinary Shares Under Options Granted Mr Richard Revelins TOTAL Earnings Per Share Basic loss per share 2.30 cents (2012: 1.82 cents). Corporate Structure Prana Biotechnology Limited is a Company limited by shares that was incorporated in and is domiciled in Australia.Prana Biotechnology Limited has 2 wholly owned subsidiaries: · Prana Biotechnology Inc, a company limited by shares that was incorporated in and is domiciled in the United States; and · Prana Biotechnology UK Ltd, a company limited by shares that was incorporated in and is domiciled in the United Kingdom. Employees The Company had 9 employees at 30 June 2013 (2012: 8 employees). Significant Changes in State of Affairs In the opinion of the Directors, there were no significant changes in the state of affairs of the Company during the financial year under review not otherwise disclosed in this Annual Report. After Balance Date Events Information relating to after balance date events is set out in Note 25. There has not been any matter or circumstance, other than that referred to in the financial statements or notes thereto, that has arisen since the end of the financial year, that has significantly affected, or may significantly affect, the operations of the Company, the results of those operations, or the state of affairs of the Company in future financial years. Page 8 Directors’ Report(continued…) Future Developments, Prospects and Business Strategies The likely developments in the Company's operations, to the extent that such matters can be commented upon, are covered in the Review of Operations on page 1 of this Annual Financial Report. This document contains some statements which are by their very nature forward looking or predictive. Such forward looking statements are by necessity at least partly based on assumptions about the results of future operations which are planned by the Company and other factors affecting the industry in which the Company conducts its business and markets generally. Such forward looking statements are not facts but rather represent only expectations, estimates and/or forecasts about the future and thereby need to be read bearing in mind the risks and uncertainties concerning future events generally. There are no guarantees about subjects dealt with in forward looking statements. Indeed, actual outcomes may differ substantially from that predicted due to a range of variable factors. Environmental Issues The Company is involved in scientific research and development, and the activities do not create any significant environmental impact to any material extent.The Company's scientific research activities are in full compliance with all prescribed environmental regulations. Information on Directors The names and particulars of Directors of the Company in office at any time during or since the end of the financial year are: Mr Geoffrey Kempler Executive Chairman and Chief Executive Officer Appointed to the Board 11 November 1997 Last Elected by shareholders 17 November 2004 Qualifications B.Sc. Grad. Dip. App. Soc. Psych Experience Mr Kempler has served as Chairman of our Board of Directors since November 1997, between November 1997 and August 2004 he served as our Chief Executive Officer, and in June 2005 he again assumed the position of Chief Executive Officer. Mr Kempler is one of the founders of our Company. Mr Kempler is a qualified psychologist.Mr Kempler, who has extensive experience in investment and business development, has been responsible for the implementation of our strategic plan and the commercialisation of our technology. Interest in Shares and Options 17,811,000 ordinary shares and 4,000,000 options over ordinary shares Committees Nil Current or Former Directorships held in other listed entities within the last 3 years Nil Mr Brian Meltzer Non-Executive Independent Director Appointed to the Board 9 December 1999 Last Elected by shareholders 26 November 2010 Qualifications B. Com., M Ec. Experience Mr Meltzer has over 30 years experience in economics, finance and investment banking.Mr. Meltzer is a Director of Momentum Ventures Limited, licensed by the government as an Innovation Investment Fund with venture capital investments including biotechnology. Mr Meltzer is a Non-Executive Director on the boards of a number of private companies. He is also a Director on the boards of the Australian-Israel Chamber of Commerce and is Chairman of Independence Australia (previously Paraquad). Interest in Shares and Options 326,666 ordinary shares and 1,000,000 options over ordinary shares Committees Chairman of the Audit, Risk and Compliance Committee and Remuneration Committee Current or Former Directorships held in other listed entities within the last 3 years Nil Page 9 Directors’ Report(continued…) Mr Brian Meltzer Non-Executive Independent Director Appointed to the Board 9 December 1999 Last Elected by shareholders 26 November 2010 Qualifications B. Com., M Ec. Experience Mr Meltzer has over 30 years experience in economics, finance and investment banking.Mr. Meltzer is a Director of Momentum Ventures Limited, licensed by the government as an Innovation Investment Fund with venture capital investments including biotechnology. Mr Meltzer is a Non-Executive Director on the boards of a number of private companies. He is also a Director on the boards of the Australian-Israel Chamber of Commerce and is Chairman of Independence Australia (previously Paraquad). Interest in Shares and Options 326,666 ordinary shares and 1,000,000 options over ordinary shares Committees Chairman of the Audit, Risk and Compliance Committee and Remuneration Committee Current or Former Directorships held in other listed entities within the last 3 years Nil Dr George Mihaly Non-Executive Independent Director Appointed to the Board 9 December 1999 Last Elected by shareholders 12 December 2012 Qualifications B. Pharm, M.Sc., Ph.D. FAICD Experience Dr Mihaly has had an extensive and successful career spanning the research and commercial facets of the pharmaceutical industry. During the period from mid-1994 to early 2000, Dr Mihaly was the founding executive Chairman and Managing Director of Synermedica Pty Ltd, one of Australia's leading independent consultant research organisations to the pharmaceutical industry. Synermedica merged with the global CRO, Kendle International Inc, in April 2000 and Dr Mihaly continued as Managing Director of the merged entity in Australia (now called Kendle Pty Ltd) until December 2004. Over the course of the last 35 years in academia and industry, Dr Mihaly has amassed extensive experience in both the science and logistics of setting up, monitoring, managing and evaluating results from phase I, II, III and IV clinical trials. Interest in Shares and Options 226,666 ordinary shares and 1,000,000 options over ordinary shares Committees Member of the Audit, Risk and Compliance Committee, Remuneration Committee and Nomination Committee. Current or Former Directorships held in other listed entities within the last 3 years Nil Page 10 Directors’ Report(continued…) Mr Peter Marks Non-Executive Independent Director Appointed to the Board 29 July 2005 Last Elected by shareholders 29 November 2011 Qualifications BEc LLB Grad. Dip. Comm. Law MBA Experience From November 2006 to October 2011, Mr Marks also served as Executive Chairman of iSonea Ltd, formally KarmelSonix Ltd, a medical devices company listed on the ASX that is focused on developing and commercialising a range of devices in the respiratory and medicine space.From September 1998 until March 2001, Mr Marks was employed by KPMG Corporate Finance Ltd (Australia), where he rose to Director and was responsible for heading up the equity capital markets group in Melbourne. From January 1992 until July 1994, Mr Marks served as Head of the Melbourne Companies Department at the Australian Securities Exchange and was founding Director of Momentum Funds Management Pty Ltd, an Australian venture capital firm. From December 1990 until December 1991, Mr Marks served as Director of Corporate Finance at Burdett Buckeridge & Young Ltd in their Melbourne offices, from August 1988 until November 1990, he held senior corporate finance positions at Barings Securities Ltd, and from July 1985 until July 1988, he served as an Associate Director of McIntosh Securities, now Merrill Lynch Australia. In his roles with these various financial institutions, Mr Marks was responsible for advising a substantial number of listed and unlisted companies on issues ranging from corporate and company structure, to valuations, business strategies, acquisitions and international opportunities. Mr Marks is currently a Director of Peregrine Corporate Ltd, an Australian based investment bank and Armadale Capital Plc (formerly Watermark Global Plc), an AIM listed company commercialising the treatment & recycling of acid mine drainage water from South African mines. Interest in Shares and Options 43,111 ordinary shares and 1,000,000 options over ordinary shares Committees Member of the Audit, Risk and Compliance Committee Current or Former Directorships held in other listed entities within the last 3 years Armadale Capital Plc (appointed November 2005) iSonea Ltd, formally Karmelsonix Ltd (appointed 21 November 2006, resigned 20 October 2010) Page 11 Directors’ Report(continued…) Mr Lawrence Gozlan Non-Executive Independent Director Appointed to the Board 8 August 2011 Last Elected by shareholders 7 October 2011 Qualifications B.Sc.(Hons) Experience Mr. Gozlan, a leading biotechnology investor and advisor, is the Chief Investment Officer and Founder of Scientia Capital, a specialised global investment fund focused exclusively in life sciences.The Company was founded to provide high level expertise and to manage investments for high net worth individuals, family offices and institutional investors wanting exposure to the biotechnology industry. Prior to this, Mr. Gozlan was responsible for the largest biotechnology investment portfolio in Australia as the institutional biotechnology analyst at QIC (“the Queensland Investment Corporation”), an investment fund with over AU$60 billion under management.He previously worked as the senior biotechnology analyst in the equities team at Foster Stockbroking, and gained senior corporate finance experience advising life sciences companies at Deloitte. Mr. Gozlan is an investment advisor to several companies in the biotechnology industry, presented at numerous international healthcare conferences, and has been featured in various published media as an expert on investing in life sciences.He holds a Bachelor of Science with Honours in microbiology and immunology from the University of Melbourne specializing in neurodegenerative diseases. Interest in Shares and Options 1,000,000 options over ordinary shares Committees Chairman of the Nomination Committee Current or Former Directorships held in other listed entities within the last 3 years Telesso Technology Ltd (appointed February 2008) AusBiotech Ltd (appointed March 2013) REMUNERATION REPORT The information provided under Sections A to E includes remuneration disclosures that are required under Accounting Standard AASB 124 Related Party Disclosures. The information in this report has been audited as required by section 308(3C) of the Corporations Act 2001. The Directors of Prana Biotechnology Ltd during the year were: Mr Geoffrey Kempler Executive Chairman and Chief Executive Officer Mr Brian Meltzer Non-Executive Independent Director Dr George Mihaly Non-Executive Independent Director Mr Peter Marks Non-Executive Independent Director Mr Lawrence Gozlan Non-Executive Independent Director The Key Management Personnel of Prana Biotechnology Ltd during the year were: Mr Richard Revelins Company Secretary and Chief Financial Officer Ms Dianne Angus Chief Operating Officer These were the only executives of the Company during the financial year ended 30 June 2013. Page 12 Directors’ Report(continued…) A. Principles used to determine the nature and amount of remuneration Remuneration Policy Remuneration of all Executive and Non-Executive Directors, Officers and Employees of the Company is determined by the Board following recommendation by the Remuneration Committee. The Company is committed to remunerating Senior Executives and Executive Directors in a manner that is market-competitive and consistent with "Best Practice" including the interests of Shareholders.Remuneration packages are based on fixed and variable components, determined by the Executives' position, experience and performance, and may be satisfied via cash or equity. Non-Executive Directors are remunerated out of the maximum aggregate amount approved by Shareholders and at a level that is consistent with industry standards.Non-Executive Directors do not receive performance based bonuses and prior Shareholder approval is required to participate in any issue of equity.No retirement benefits are payable other than statutory superannuation, if applicable. Remuneration Policy versus Company Financial Performance The Company's Remuneration Policy is not directly based on the Company's performance, rather on industry practice. The Company's primary focus is research activities with a long term objective of developing and commercialising its research and development results. The Company envisages its performance in terms of earnings will remain negative whilst the Company continues in the research and/or trial phase.Shareholder wealth reflects this speculative and volatile market sector.This pattern is indicative of the Company's performance over the past 5 years. Performance based Remuneration The purpose of a performance bonus is to reward individual performance in line with Company objectives.Consequently, performance based remuneration is paid to an individual where the individual's performance clearly contributes to a successful outcome for the Company.This is regularly measured in respect of performance against key performance indicators ("KPI's"). The Company uses a variety of KPI's to determine achievement, depending on the role of the Executive being assessed.These include: · successful contract negotiations; · Company share price reaching a targeted rate on the ASX or applicable market over a period of time; or · achievement of research project milestones within scheduled time and/or budget. For details of performance based remuneration refer to Employment Contracts of Directors and Key Management Personnel on pages 18 and 19. Page 13 Directors’ Report(continued…) B. Details of Remuneration The remuneration for each Director and each of the Key Management Personnel of Prana Biotechnology Limited and the Group during the year was as follows: Details of Remuneration for the year ended 30 June 2013 The remuneration for each Director and each of the other Key Management Personnel of the Company during the year ended 30 June 2013 was as follows: Short-term employee benefits Post-Employment Benefits Share-based Cash salary and fees Other Non-monetary benefits Superannuation Contribution Payments Equity Total $ Directors Mr Geoffrey Kempler 1 & 2 - - Mr Brian Meltzer 2 - - Dr George Mihaly 2 - - - Mr Peter Marks 2 - - - Mr Lawrence Gozlan 2 - Key Management Personnel Mr Richard Revelins 2 - - - Ms Dianne Angus 1 - 1 In accordance with employment contracts, long service leave has been accrued in respect of Geoffrey Kempler and Dianne Angus.At 30 June 2013, $138,196 had been accrued to date.No amounts have been paid in the 30 June 2013 financial year. 2 The Directors and Company Secretary received unlisted options during the year.The option prices were calculated using the Black-Scholes Model applying the following inputs: Grant Date: 12 December 2012Volatility: 52.30% Exercise Price: $0.33Risk-free Interest Rate: 2.73% Stock Price: $0.21 Dividend Yield: 0% Years to Expiry: 5.00Option Price: $0.0739 Page 14 Directors’ Report(continued…) Details of Remuneration for the year ended 30 June 2012 The remuneration for each Director and each of the other Key Management Personnel of the Company during the year ended 30 June 2012 was as follows: Short-term employee benefits Post-Employment Benefits Share-based Cash salary and fees Other Non-monetary benefits Superannuation Contribution Payments Equity Total $ Directors Mr Geoffrey Kempler 1 - - - Mr Brian Meltzer - - - Dr George Mihaly - Mr Peter Marks - Mr Lawrence Gozlan 2 - Key Management Personnel Mr Richard Revelins - Ms Dianne Angus 1 & 3 - 1 In accordance with employment contracts, long service leave has been accrued in respect of Geoffrey Kempler and Dianne Angus.At 30 June 2012, $119,913 had been accrued to date.No amounts have been paid in the 30 June 2012 financial year. 2 Mr Lawrence Gozlan was appointed to the Board on 8 August 2011. 3 Ms Angus received unlisted options during the year.The option prices were calculated using the Black-Scholes Model applying the following inputs: Grant Date: 21 March 2012Volatility: 84.90% Exercise Price: $0.25Risk-free Interest Rate: 3.87% Stock Price: $0.16 Dividend Yield: 0% Years to Expiry: 5.00Option Price: $0.0976 Page 15 Directors’ Report(continued…) Performance Income as a Proportion of Total Remuneration All Executives are eligible to receive incentives whether through employment contracts or by the recommendation of the Board.Their performance payments are based on a set monetary value, set number of shares or options or as a portion of base salary.Therefore there is no fixed proportion between incentive and non-incentive remuneration. Non-Executive Directors are not entitled to receive bonuses and/or incentives.During the past two years, the Directors and the Company Secretary received equity as approved by shareholders at the 2012 Annual General Meeting, in recognition of future contributions to the growth and success of the Company.Employees have received equity as recommended by the Remuneration Committee. The relative proportions of remuneration that are linked to performance and those that are fixed are as follows: Fixed Remuneration At Risk - LTI Directors Mr Geoffrey Kempler 60
